 Case 2:18-cv-04074-JFW-ADS Document 21 Filed 03/04/21 Page 1 of 1 Page ID #:5374




 1

 2

 3

 4                                                                   JS-6

 5

 6

 7                            UNITED STATES DISTRICT COURT

8                           CENTRAL DISTRICT OF CALIFORNIA

 9

10   GEORGE KARAVOLOS,                          Case No. 2:18-04074 JFW (ADS)

11                             Petitioner,

12                             v.               JUDGMENT

13   DANIEL PARAMO,

14                             Respondent.

15

16         Pursuant to the Court’s Order Accepting Report and Recommendation of United

17   States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

18   above-captioned case is dismissed with prejudice.

19

20   DATED: March 4, 2021             ____________________________________
                                      THE HONORABLE JOHN F. WALTER
21                                    United States District Judge

22

23

24
